Election/Restrictions
Claims 10-28 are allowable. The restriction requirement as set forth in the Office action mailed on 9/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/10/2021 is fully withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
Allowable Subject Matter
Claims 10-28 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 15. (Currently Amended) The method of claim 10, wherein the fertilizer solution comprises one or more micronutrients selected from the list consisting of: nitrogen, phosphorous, potassium, calcium, magnesium, sulfur, silicon, boron zinc, manganese, copper, iron, molybdenum, nickel, cobalt, vanadium materials, oxides, sulfates, chlorides, and chelates of the micronutrients and mixtures thereof.

Claim 26. (Currently Amended) The method of claim 21, wherein the fertilizer solution comprises one or more micronutrients selected from the list consisting of: nitrogen, phosphorous, potassium, calcium, magnesium, sulfur, silicon, boron zinc, manganese, copper, iron, molybdenum, nickel, cobalt, vanadium materials, oxides, sulfates, chlorides, and chelates of the micronutrients and mixtures thereof.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art is US 20210315203 to Coutler et al. (Coutler), (effective filing date Sept. 04, 2018, approximately six weeks prior to Applicant’s effective filing date).
Coutler anticipates all independent claims 10 and 18 limitations except one: independent claims 10 and 18 require monomer C, where R13 is -C(CH3)CH2OH, which may be termed a hydroxy alkyl acrylate. Coutler teaches ethyl acrylates and alkyl acrylates, but there is no teaching or fair suggestion to use a hydroxy alkyl acrylate as claimed. Except as limited below, the Examiner did not find the use of monomer C as claimed ( in combination with A, B and C) in a polymer for any fertilizer or soil application. 
The following is a general statement of the other closest relevant art:
US 20080173053 to Sanders (cited on the International Search Report corresponding to this Application) teaches fertilizer additives comprising interpolymers having anionic groups. Applicants A and B monomers are taught, but not C or D. Sanders did not teach or fairly suggest adding cationic monomers to his polymer. 
WO 2006131213 teaches interpolymers comprising hydrophillic and hydrophillic monomers for fertilizer Applications. Monomers A, B, C and D are disclosed. However, there is no teaching or fair suggestion to combine them all in one polymer.
WO 2015001366 teaches interpolymers comprising polyacrylate for fertilizer applications. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/             Primary Examiner, Art Unit 3674